 



EXHIBIT 10.1

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “Agreement”) dated as of the last date provided for
on the signature page hereto (the “Effective Date”), is entered into between
Richard L. Lindstrom, M.D., an individual (“Lindstrom”), with a principal place
of business at 2811 Westwood Road, Wayzata, Minnesota 55391 and Imprimis
Pharmaceuticals, Inc., a Delaware corporation (“Imprimis”), with a principal
place of business at 12264 El Camino Real, Suite 350, San Diego, California
92130. The parties hereby agree as follows:

 

1.       Definitions. For the purposes of this Agreement, the following terms
shall have the respective meanings set forth below and grammatical variations of
such terms shall have corresponding meanings:

 

1.1       “Affiliate” shall mean, with respect to any Person, any other Person
which directly or indirectly controls, is controlled by, or is under common
control with, such Person. A Person shall be regarded as in control of another
Person if it owns, or directly or indirectly controls, more than fifty percent
(50%) of the voting stock or other ownership interest of the other Person, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other Person by any means whatsoever.

 

1.2       “Combination Product” shall mean a Product in the form of a
combination product containing any such Product and other additional active
pharmaceutical ingredients and/or any additional active excipients uncovered by
the existing intellectual property rights.

 

1.3       “First Commercial Sale” shall mean, with respect to any Product, the
first sale of such Product to a Third Party.

 

1.4       “Licensed IP Rights” shall mean, collectively, the Licensed Patent
Rights and the Licensed Know-How Rights.

 

1.5       “Licensed Know-How Rights” shall mean all trade secret and other
know-how rights in and to all data, information, compositions and other
technology (including, but not limited to, formulae, procedures, processes,
methods, protocols, techniques and results of experimentation and testing) which
are necessary or useful for Imprimis to make, use, develop, sell or market the
Product, or to practice any method or process, at any time claimed or disclosed
in any issued patent or pending patent application within the Licensed Patent
Rights or which otherwise relates to the Product or derivatives, enhancements,
improvements and other modifications thereof, or methods of manufacture or uses
of any of the foregoing that are subject to patents or patent applications that
share common priority date with the patents and patent applications listed on
Exhibit A.

 

Page 1 of 12 

 

 

1.6       “Licensed Patent Rights” shall mean (a) the patents and patent
applications listed on Exhibit A, (b) all worldwide patents and patent
applications that claim or cover the Product, or derivatives, enhancements,
improvements and other modifications thereof, or methods of manufacture or uses
of any of the foregoing, that share common priority date with the patents and
patent applications listed on Exhibit A, in each case, in which Lindstrom
heretofore or hereafter has an ownership or (sub)licensable interest, (c) all
divisions, continuations, continuations-in-part, that claim priority to, or
common priority with, the patent applications described in clauses (a) and (b)
above or the patent applications that resulted in the patents described in
clauses (a) and (b) above, (d) all patents that have issued or in the future
issue from any of the foregoing described patent applications, including utility
model, and (e) all extensions, supplemental protection certificates,
registrations, confirmations, reissues, reexaminations, inter partes reviews,
post-grant reviews, restorations, additions and renewals of or to any of the
foregoing described patents.

 

1.7       “Net Sales” shall mean, with respect to any Product, the gross sales
price of such Product invoiced by the Company and its Affiliates to customers
who are not Affiliates (or are Affiliates but are the end users of such Product)
less: (a) credits, allowances, discounts and rebates to, and chargebacks from
the account of, such customers; (b) freight and insurance costs in transporting
such Product; (c) cash, quantity and trade discounts, rebates and other price
reductions for such Product; (d) sales, use, value-added and other direct taxes;
(e) customs duties, tariffs, surcharges and other governmental charges incurred
in exporting or importing such Product; (f) an allowance for uncollectible or
bad debts determined in accordance with accounting principles generally accepted
in the United States of America (“GAAP”); and (g) any fees and expenses
associated with the protection of the intellectual property rights underlying
the Product.

 

1.8       “Person” shall mean any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group of any of the foregoing.

 

1.9       “Product” shall mean services, compositions, products, dosages and
formulations that are claimed or covered by the Licensed Patent Rights or use
the Licensed Know-How Rights.

 

1.10       “Royalty Period” shall mean the period of time beginning on the date
of the First Commercial Sale of the Product and continuing during the term for
which a Valid Claim remains in effect and would be infringed but for rights
under the Licensed Patent Rights by the make, use, offer for sale, sale or
import of such Product.

 

1.11       “Third Party” shall mean any Person other than Imprimis, Lindstrom or
their respective Affiliates.

 

1.12       “Valid Claim” shall mean either (a) a claim of an issued and
unexpired patent included within the Licensed Patent Rights, which has not been
held permanently revoked, unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, and which has not been admitted to be
invalid or unenforceable through reissue or disclaimer or otherwise or (b) a
claim of a pending patent application included within the Licensed Patent
Rights, which claim was filed in good faith, has not been pending for more than
five (5) years and has not been abandoned or finally disallowed without the
possibility of appeal or refiling of such application.

 

Page 2 of 12 

 

 

2.       Representations and Warranties

 

2.1       Mutual Representations and Warranties. Each party hereby represents
and warrants to the other party as follows:

 

2.1.1       Such party, if an entity, is a corporation duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated.

 

2.1.2       Such party (a) has the corporate power and authority and the legal
right to enter into this Agreement and to perform its obligations hereunder, and
(b) has taken all necessary corporate action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
party, and constitutes a legal, valid, binding obligation, enforceable against
such party in accordance with its terms.

 

2.1.3       All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such party
in connection with this Agreement have been obtained.

 

2.1.4       The execution and delivery of this Agreement and the performance of
such party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations, and (b) do not conflict with, or
constitute a default under, any contractual obligation of it.

 

2.2       Lindstrom Representations and Warranties. Lindstrom hereby represents
and warrants to Imprimis as follows:

 

2.2.1       Lindstrom (a) is the sole owner or exclusive licensee of the
Licensed IP Rights, (b) has not granted to any Third Party any license or other
interest in the Licensed IP Rights, (c) is not aware of any Third Party patent,
patent application or other intellectual property rights that would be infringed
(i) by practicing any process or method or by making, using or selling any
composition which is claimed or disclosed in the Licensed Patent Rights or which
constitutes Licensed Know-How Rights, or (ii) by making, using or selling
Product, and (d) is not aware of any widespread or commercial scale infringement
or misappropriation by a Third Party of the Licensed IP Rights.

 

2.3       Imprimis Representations and Warranties. Imprimis hereby represents
and warrants to Lindstrom as follows:

 

2.3.1       All Product to be supplied or sold pursuant to this Agreement shall
comply with all applicable Federal, State and local regulations, requirements
and/or laws.

 

Page 3 of 12 

 

 

2.3.2       Imprimis has full power and authority to execute this Agreement and
to perform its obligations hereunder.

 

3.       License Grant.

 

3.1       Licensed IP Rights.

 

3.1.1       Lindstrom hereby grants to Imprimis and its Affiliates an exclusive
worldwide license under the Licensed IP Rights to conduct research and to
develop, formulate, make, have made, use, offer for sale, sell, sub-license,
import and export the Product.

 

3.1.2       Imprimis shall have the right to grant sublicenses under this
Agreement consistent with the terms of this Agreement. Imprimis shall provide
Lindstrom with a copy of each executed sublicense agreement. Any sublicenses
shall not diminish Imprimis’ obligations under this Agreement, and Imprimis
shall remain primarily liable for such obligations and for any breach of any
provision of this Agreement by its Affiliates or sublicensees.

 

3.1.3       During the term of this Agreement, Lindstrom shall not grant to a
Third Party any licenses that would become effective during the term of this
Agreement, related to products that may reasonably be considered competitive to
the Product.

 

3.2       Availability of the Licensed IP Rights. Lindstrom shall provide
Imprimis with a copy of all information available to Lindstrom relating to the
Licensed IP Rights and/or Product.

 

3.3       Technical Assistance. During the term of this Agreement, Lindstrom
shall provide such technical assistance to Imprimis as Imprimis reasonably
requests regarding the Licensed IP Rights and/or Product. Imprimis shall pay to
Lindstrom his documented reasonable pre-approved out-of-pocket costs of
providing such technical assistance.

 

4.       Royalties and Milestone Payments.

 

4.1       Milestone Payments.

 

4.1.1       Initial Milestone Payment. An initial payment of Fifty Thousand
Dollars ($50,000), payable at Imprimis’ election in cash or shares of the
Company’s restricted common stock1, par value $0.001 (“Common Stock”), within
fourteen (14) days of the Effective Date.

 

4.1.2       Periodic Milestone Payments. Following the First Commercial Sale of
the Product, Imprimis shall make two additional milestone payments as follows:

  

 



1       In the event of any payments in shares of Common Stock, the number of
shares of Common Stock shall be calculated based upon the average closing price
of the Company’s Common Stock for the five (5) days prior to any issuance.

 

Page 4 of 12 

 

 

(a)       a payment of Fifty Thousand Dollars ($50,000) payable at Imprimis’
election in cash or Common Stock within forty-five (45) days following Fifty
Thousand Dollars ($50,000) in Net Sales; and

 

(b)       an additional payment of Fifty Thousand Dollars ($50,000) payable at
the Company’s election in cash or Common Stock within forty-five (45) days
following One Hundred Thousand Dollars ($100,000) in Net Sales.

 

4.2       Royalties.

 

4.2.1       During the applicable Royalty Period, subject to the terms and
conditions of this Agreement, Imprimis shall pay to Lindstrom royalty payments
equal to six percent (6%) of Net Sales for Product.

 

4.2.2       During the applicable Royalty Period, subject to the terms and
conditions of this Agreement, Imprimis shall pay to Lindstrom royalty payments
equal to three percent (3%) of Net Sales for Combination Products.

 

4.2.3       The parties have mutually agreed that this Agreement and the royalty
structure set forth above reflects an arms’ length, fair and reasonable
allocation of the financial benefit accruing to each party from the development
and commercialization of the Licensed IP Rights throughout the entire Royalty
Period for a Product.

 

4.3       Royalty Reports. Within forty five (45) days after the end of each
calendar quarter during the applicable Royalty Period, Imprimis shall deliver to
Lindstrom a report setting forth for such calendar quarter (a) the calculation
of the applicable royalties due under this Agreement for the sale of each
Product; and (b) the volume of all Product(s) provided to Third Parties.
Imprimis shall remit the total payments due for the sale of Product during such
calendar quarter at the time such report is made. No such reports or payments
will be due for any Product before the First Commercial Sale of such Product.

 

4.4       Audits.

 

4.4.1       Upon the written request of Lindstrom and not more than once in each
calendar year, Imprimis shall permit an independent certified public accounting
firm of nationally recognized standing selected by Lindstrom and reasonably
acceptable to Imprimis, at Lindstrom’s expense, to have access during normal
business hours to such of the financial records of Imprimis as may be reasonably
necessary to verify the accuracy of the payment reports hereunder for the four
(4) calendar quarters immediately prior to the date of such request.

 

4.4.2       If such accounting firm concludes that additional amounts were owed
during the audited period, Imprimis shall pay such additional amounts within
thirty (30) days after the date Lindstrom delivers to Imprimis such accounting
firm’s written report so concluding. The fees charged by such accounting firm
shall be paid by Lindstrom; provided, however, if the audit discloses that the
royalties payable by Imprimis for such period are more than one hundred ten
percent (110%) of the royalties actually paid for such period, then Imprimis
shall pay the reasonable fees and expenses charged by such accounting firm

 

Page 5 of 12 

 

 

4.4.3       Lindstrom shall cause its accounting firm to retain all financial
information subject to review under this Section in strict confidence; provided,
however, that Imprimis shall have the right to require that such accounting
firm, prior to conducting such audit, enter into an appropriate non-disclosure
agreement with Imprimis regarding such financial information. The accounting
firm shall disclose to Lindstrom only whether the reports are correct or not and
the amount of any discrepancy. No other information shall be shared. Lindstrom
shall treat all such financial information as Imprimis’ Confidential Information
(defined below).

 

4.5       Payment Provisions.

 

4.5.1       Payment Terms. The royalties shown to have accrued by each report
provided for under this Section 4 shall be due on the date such report is due.
Payment of royalties in whole or in part may be made in advance of such due
date.

 

4.5.2       Withholding Taxes. Imprimis shall be entitled to deduct the amount
of any withholding taxes, value-added taxes or other taxes, levies or charges
with respect to such amounts, other than United States taxes, payable by
Imprimis, its Affiliates or its or their respective sublicensees, or any taxes
required to be withheld by Imprimis, its Affiliates or its or their respective
sublicensees, to the extent Imprimis, its Affiliates or its or their respective
sublicensees pay to the appropriate governmental authority on behalf of
Lindstrom such taxes, levies or charges. Imprimis shall use reasonable efforts
to minimize any such taxes, levies or charges required to be withheld on behalf
of Lindstrom by Imprimis, its Affiliates or its or their respective
sublicensees. Imprimis promptly shall deliver to Lindstrom proof of payment of
all such taxes, levies and other charges, together with copies of all
communications from or with such governmental authority with respect thereto.

 

5.       Indemnification.

 

5.1       Indemnification. Each party (the “Indemnifying Party”) shall defend,
indemnify and hold the other party (the “Indemnified Party”) harmless from all
losses, liabilities, damages and expenses (including reasonable attorneys’ fees
and costs) incurred as a result of any Third Party claim, demand, action or
proceeding to the extent arising out of any breach by the Indemnifying Party of
any representation, warranty or covenant set forth in this Agreement, or the
gross negligence or willful misconduct of the Indemnifying Party in the
performance of its obligations under this Agreement.

 

Page 6 of 12 

 

 

5.2       Procedure. The Indemnified Party promptly shall notify the
Indemnifying Party of any liability or action in respect of which the
Indemnified Party intends to claim such indemnification, and the Indemnifying
Party shall have the right to assume the defense thereof with counsel selected
by the Indemnifying Party. The indemnity agreement in this Section shall not
apply to amounts paid in settlement of any loss, claim, damage, liability or
action if such settlement is effected without the consent of the Indemnifying
Party, which consent shall not be unreasonably withheld, delayed or conditioned.
The failure to deliver notice to the Indemnifying Party within a reasonable time
after the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve the Indemnifying Party of any liability to the
Indemnified Party under this Section, but the omission so to deliver notice to
the Indemnifying Party will not relieve it of any liability that it may have to
the Indemnified Party otherwise than under this Section. The Indemnified Party
under this Section, its employees and agents, shall cooperate fully with the
Indemnifying Party and its legal representatives in the investigation and
defense of any action, claim or liability covered by this indemnification.

 

6.       Patents.

 

6.1       Patent Prosecution and Maintenance. Lindstrom shall have the right at
its sole expense to control the preparation, filing, prosecution and maintenance
of all patents and patent applications within the Licensed IP Rights. If
Lindstrom elects not to file any such patent application in any country, or
decides to abandon any such pending application or issued patent in any country,
Lindstrom shall provide written notice to Imprimis, and Imprimis shall have the
right at its sole expense to assume control of the preparation, filing,
prosecution and maintenance of such patent application or patent at its own
expense.

 

6.2        Enforcement of Patent Rights. Imprimis shall have the right at its
sole expense and in its sole discretion to control the enforcement and defense
of the patents within the Licensed IP Rights against infringers of the Product,
and to retain all amounts recovered upon the final judgment or settlement
thereof. Lindstrom shall, at the request of Imprimis, reasonably cooperate and
testify when requested and make available relevant documents, records,
information, samples and other items in connection with any action to enforce
the patents within the Licensed IP Rights against infringers of the Product.

 

7.       Term and Termination.

 

7.1       Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier pursuant to this Section, shall continue in effect until the
expiration of Imprimis’ obligation to pay royalties to Lindstrom under this
Agreement. The license grant under this Agreement shall be effective at all
times prior to termination or expiration of this Agreement

 

Page 7 of 12 

 

 

7.2       Termination.

 

7.2.1       Termination by Imprimis. Except as otherwise provided in Section
8.4, Imprimis may terminate this Agreement upon or after the breach of any
material provision of this Agreement by Lindstrom if Lindstrom has not cured
such breach within ninety (90) days after receipt of express written notice
thereof by Imprimis; provided, however, if any default is not capable of being
cured within such ninety (90) day period and Lindstrom is diligently undertaking
to cure such default as soon as commercially feasible thereafter under the
circumstances, Imprimis shall have no right to terminate this Agreement for
cause. In addition to the rights set forth in the previous sentence, Imprimis
shall have the right to terminate this Agreement at its option in its sole
discretion upon one hundred eighty (180) days written notice to Lindstrom.

 

7.2.2       Termination by Lindstrom. Except as otherwise provided in Section
8.4, Lindstrom may terminate this Agreement upon or after the breach of any
material provision of this Agreement by Imprimis if Imprimis has not cured such
breach within ninety (90) days after receipt of express written notice thereof
by Lindstrom; provided, however, if any default is not capable of being cured
within such ninety (90) day period and Imprimis is diligently undertaking to
cure such default as soon as commercially feasible thereafter under the
circumstances, Lindstrom shall have no right to terminate this Agreement.

 

7.2.3       Termination caused by Regulatory Mandate. If any state or federal
regulatory body, including the FDA, interprets an existing or promulgates a new
rule, law or regulation that prohibits or otherwise materially adversely affects
the exercise of rights licensed to Imprimis under this Agreement, the parties
shall use commercially reasonable efforts to take actions and/or amend this
Agreement to promptly and adequately address and account for such rules, laws or
regulations. If such actions do not adequately address and account for such
rules, laws or regulations and/or the parties do not mutually agree on terms and
conditions of an amendment to this Agreement that addresses and accounts for
such rules, laws or regulations, then either party may terminate this Agreement
upon written notice to the other party.

 

7.3       Survival. Sections 5 (solely with respect to outstanding payment
obligations as set forth therein), 7 and 8 shall survive termination or
expiration of this Agreement.

 

8.       Miscellaneous.

 

8.1       Public Announcements. Neither party nor its Affiliates shall make any
public announcements concerning matters regarding this Agreement or the
negotiation thereof without the prior written consent of the other party unless
such disclosure is required by law, in which case the announcing party shall
provide the other party with reasonable notice of such disclosure sufficient to
make written comments concerning such disclosure.

 

Page 8 of 12 

 

 

8.2       Assignment. Neither party shall assign its rights or obligations under
this Agreement without the prior written consent of the other party; provided,
however, that a party may, without such consent, assign this Agreement and its
rights and obligations hereunder (a) to any Affiliate, or (b) in connection with
the transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. Any purported assignment in
violation of this Section shall be void.

 

8.3       Confidentiality. Each party hereby agrees, and agrees to cause its
Affiliates, stockholders, members, and representatives, to keep (a) the terms of
this Agreement and (b) any non-public, confidential or proprietary information
of the other party confidential (collectively, the “Confidential Information”)
and, without limiting its other obligations hereunder, will treat and safeguard
such Confidential Information with the same degree of care with which it treats
its own confidential information (but in no less a reasonable degree of care)
and to limit access to such terms to such employees, consultants,
representatives and professional advisors of such party who reasonably require
such access in connection with the activities contemplated by this Agreement or
otherwise to administer the terms of this Agreement. To the extent practicable,
in the event that a party is required to disclose the Confidential Information
pursuant to any law, regulation, or judicial or administrative directive, such
party will promptly notify the other party in order to allow the other party a
reasonable period of time to obtain protective or confidential treatment of such
terms before they are disclosed. Either party may disclose the terms of this
Agreement (i) to the extent required, in the reasonable opinion of such party’s
legal counsel, to comply with applicable laws, including, without limitation,
the rules and regulations promulgated by the United States Securities and
Exchange Commission; and (ii) in connection with a prospective acquisition,
merger, financing, or license for such party, to prospective acquirers or merger
candidates or to existing or potential investors or licensees, provided that
prior to such disclosure each such candidate or investor will agree to be bound
by obligations of confidentiality and non-use at least equivalent in scope to
those set forth in this Section. Each party acknowledges that it will be
impossible to measure in money the damage to the other party if such party fails
to comply with the obligations imposed by this Section, and that, in the event
of any such failure, the non-disclosing party may not have an adequate remedy at
law or in damages. Accordingly, each party agrees that injunctive relief or
other equitable remedy, in addition to remedies at law or damages, is an
appropriate remedy for any such failure and will not oppose the granting of such
relief on the basis that the disclosing party has an adequate remedy at law.
Each party agrees that it will not seek, and agrees to waive any requirement
for, the securing or posting of a bond in connection with the non-disclosing
party seeking or obtaining such equitable relief.

 

8.4       Force Majeure. Neither party shall be held liable or responsible to
the other party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement to
the extent, and for so long as, such failure or delay is caused by or results
from causes beyond the reasonable control of the affected party including but
not limited to fire, floods, embargoes, war, acts of war (whether war be
declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any governmental authority or the other party.

 

Page 9 of 12 

 

 

8.5       Severability. Any provision of this Agreement which is illegal,
invalid or unenforceable shall be ineffective to the extent of such illegality,
invalidity or unenforceability, without affecting in any way the remaining
provisions hereof.

 

8.6       Governing Law; Exclusive Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without regard to the conflicts of law principles thereof.

 

8.7       Entire Agreement; Amendment. This Agreement and each additional
agreement and document to be executed and delivered pursuant hereto constitute
all of the agreements of the parties with respect to, and supersede all prior
agreements and understandings relating to the subject matter of, this Agreement
or the transactions contemplated by this Agreement. This Agreement may not be
modified or amended except by a written instrument specifically referring to
this Agreement signed by the parties hereto.

 

8.8       Waiver. No waiver by one party of the other party’s obligations, or of
any breach or default hereunder by any other party, shall be valid or effective,
unless such waiver is set forth in writing and is signed by the party giving
such waiver; and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature or any other breach or default
by such other party.

 

8.9       Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by a party to the other party shall be in
writing, delivered by any lawful means to such other party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and (except as otherwise provided in this
Agreement) shall be effective upon receipt by the addressee.

 

  If to Lindstrom: If to Imprimis:           Imprimis Pharmaceuticals, Inc.    
Attention: Mark L. Baum     12264 El Camino Real, Suite 350     San Diego,
California 92130     E-mail: mark@imprimispharma.com

 

8.10       Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

***SIGNATURE PAGE FOLLOWS***

 

Page 10 of 12 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, each party has caused a duly authorized representative to
execute this Agreement on the Effective Date.

 

LINDSTROM   IMPRIMIS       Dr. Richard L. Lindstrom   Imprimis Pharmaceuticals,
Inc.           /s/ Richard L. Lindstrom     /s/ Mark L. Baum By: Dr. Richard L.
Lindstrom   By: Mark L. Baum   An individual   Its: Chief Executive Officer    
      Date: 3/24/2017   Date: 4/1/2017

 

[Signature Page to License Agreement]

 

 

 

 

EXHIBIT A

 

Licensed Patent Rights

 



 

 

 